Citation Nr: 0521470	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral hip, ankle, and left knee injuries.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran ("appellant" or "claimant") served on active duty 
from June 1962 to June 1965.  This appeal initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  That rating decision, in pertinent part, denied 
the claims of service connection now on appeal.  The Board 
Remanded these claims in September 2003.  The claims now 
return for appellate review following additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran provided testimony at a Travel Board hearing in 
March 2003.  The Veterans Law Judge who conducted the hearing 
is no longer employed at the Board.  The Veterans Law Judge 
who holds a hearing is required to participate in making the 
final determination of the claim.  38 C.F.R. § 20.707 (2004).  
The veteran was so notified via letter in June 2005, and 
given an opportunity to request another hearing.  In a July 
2005 response, the veteran requested another hearing before a 
Veterans Law Judge at the RO. 

In view of the foregoing, this case is remanded for the 
following:

Schedule the appellant for a hearing before a 
Veterans Law Judge at the regional office, to 
be scheduled in accordance with applicable 
law.  Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


